Citation Nr: 1728894	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a prostate disability.  

3.  Entitlement to an effective date earlier than July 11, 2002 for the grant of service connection for atherosclerotic coronary artery disease.  

4.  Entitlement to an initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954, March 1958 to March 1962, and from April 1962 to June 1975.  

These matters come to the Board of Veterans' Appeals (Board) from October 2011, May 2013, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Waco, Texas, respectively.  

The Veteran's initial August 2014 VA Form 9 substantive appeal requested a Travel Board hearing; however, he withdrew this initial request in October 2014 and subsequently appeared before a decision review office (DRO) at an informal conference in July 2015.  Similarly, his September 2015VA Form 9 also requested a Travel Board hearing; however, he withdrew this request in May 2017.  As such, the Board has properly considered his claims on appeal herein.  38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDINGS OF FACT

1.  The Veteran's benign prostate hypertrophy did not have onset during active service and is not otherwise related to active service.  

2.  The Veteran first filed a claim of entitlement to service connection along with evidence of his atherosclerotic coronary artery disease on July 11, 2002.  

3.  For the entire period on appeal, the Veteran's atherosclerotic coronary artery disease has been manifested by no worse than a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, with required continuous medication.  

4.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an effective date earlier than July 11, 2002 for the grant of service connection for atherosclerotic coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2016).  

3.  The criteria for an initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Prostate  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran claims entitlement to service connection for a prostate disability.  

Initially, the Board notes that although the Veteran is presumed to have been exposed to herbicide agents during active service in Vietnam, the only condition related to the prostate among the enumerated diseases for which service connection may be granted on a presumptive basis due to exposure to herbicide agents is prostate cancer; significantly, as the Veteran has not been diagnosed with prostate cancer at any time during the pendency of the appeal, presumptive service connection is not warranted.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Furthermore, after consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  

Service treatment records do not document any complaints, treatment, or diagnoses of benign prostate hypertrophy or another prostate condition.  Post-service treatment records document a diagnosis of benign prostate hypertrophy in August 2009, with ongoing treatment thereafter.  As such, the relevant inquiry is whether the Veteran's current benign prostate hypertrophy is otherwise related to his active service.  

Significantly, there is no probative evidence that the Veteran's prostate condition may be associated with his active service.  As such, there is no duty for VA to provide an examination regarding the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran's statements attempt to assert a nexus between his claimed prostate condition and his active service, such statements are afforded no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a prostate disability.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Earlier Effective Date - Atherosclerotic Coronary Artery Disease  

The Veteran claims entitlement to an effective date earlier than July 11, 2002 for the grant of service connection for atherosclerotic coronary artery disease.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114(a)(3) (2016).  

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date VA originally received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) this section.  38 C.F.R. § 3.816 (c)(1)-(2).  

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service; and (2) if there was no prior claim for a covered herbicide disease (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816 (c)(3)-(4).  

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307 (a)(6) (2016).  A "covered herbicide disease" is any of the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, including ischemic heart disease, are not technically part of 38 C.F.R. § 3.816 (b)(2).  Id.; but see 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, including ischemic heart disease.  Id.  

In summary, the effective date of the Veteran's claim of entitlement to service connection will be one of the following:  (1) the date of claim or the date entitlement arose, whichever is later, 38 C.F.R. § 3.400 (b)(2); (2) the date the change of law went into effect, 38 C.F.R. § 3.114 (a)(1); or (3) the date such claim was originally received by VA or the date the disability arose, whichever is later, 38 C.F.R. § 3.816 (c)(1)-(2).  

As noted above, ischemic heart disease (including atherosclerotic coronary artery disease) was added to the list of diseases associated with exposure to herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53,202  (August 31, 2010).  Therefore, the earliest effective date based on 38 C.F.R. § 3.114 would be August 31, 2010.  The Veteran was granted an effective date of July 11, 2002, so he cannot benefit from assignment of an effective date based the application of 38 C.F.R. § 3.114.  

Under either the general rule (38 C.F.R. § 3.400(b)(2)) or the special rule applicable to diseases associated with exposure to herbicide agents (38 C.F.R. § 3.816), the effective date is the date of claim or the date the disability (or entitlement) arose, whichever is later.  

The Veteran's notice of disagreement asserts that VA correspondence in February 2011 stated that VA had previously denied a claim for ischemic heart disease in 1985; however, a careful reading of that letter indicates that the Veteran was simply told that the Nehmer provisions applied to claims for one of the specified conditions any time "after September 25, 1985."  There is no evidence that the Veteran filed a claim for ischemic heart disease in 1985.  Rather, the Veteran first submitted evidence of ischemic heart disease in conjunction with his July 11, 2002 claim of entitlement to service connection for various other conditions.  The Board acknowledges that a VA treatment records from August 2001 document an abnormal stress test positive for ischemia and a subsequent diagnosis of atherosclerotic coronary artery disease in March 2002; consequently, the earliest date that the disability, or entitlement, arose was in August 2001.  Thus, between the date the disability (or entitlement) arose and the date of the Veteran's claim, the later date is his July 11, 2002 claim, so that is the proper effective date for the grant of service connection for atherosclerotic coronary artery disease.  38 C.F.R. §§ 3.400(b)(2); 3.816.  The preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

IV.  Initial Rating - Atherosclerotic Coronary Artery Disease  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered the matter from the assigned initial effective date.  The Board has also considered whether any staged rating periods are warranted; however, as discussed herein, the evidence does not support the assignment of staged ratings for any period on appeal.  

The Veteran's atherosclerotic coronary artery disease is currently rated as 10 percent disabling from July 11, 2002 under Diagnostic Code (DC) 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, DC 7005 (2016).  

DC 7005 provides a 10 percent disability rating when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent disability rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent disability rating is warranted when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  Finally, a maximum schedular disability rating of 100 percent is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2013).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of the relevant evidence of record weighs against the Veteran's claim for a higher rating for the entire period on appeal.  

VA treatment records document an August 2001 exercise stress test with a workload of 7.2 METs that was stopped due to dyspnea.  Private treatment records from December 2001 document various normal/negative studies including an echocardiogram, chest X-ray, dobutamine echocardiogram, complete blood count, and cardiac risk profile; the Veteran's LVEF was estimated at 60 percent.  
In March 2002, the Veteran was diagnosed with atherosclerotic coronary artery disease and prescribed metoprolol.  In May 2011, the Veteran reported that he had been using a nitroglycerin patch for chest pain since 2002; although VA treatment records from March 2004 document that he had stopped using it because a cardiologist determined it was no longer needed.  VA medication lists from July 2009, August 2009, and April 2011 document that the Veteran was prescribed various medication for his heart, including amlodipine, hydrochlorothiazide, metoprolol, and pravastatin.  

Significantly, several VA examinations throughout the appeal period document that the Veteran's service-connected atherosclerotic coronary artery disease has not manifested to the required severity in order to warrant a disability rating in excess of 10 percent under DC 7005.  38 C.F.R. § 4.104, DC 7005.  

To the extent that a May 2012 interview-based stress test resulted in an estimated workload of greater than 3 but less than 5 METs (which would ordinarily warrant a 60 percent disability rating under DC 7005), the Board finds it more probative that the examiner qualified that his estimated finding was only 50 percent attributable to the Veteran's heart condition and equally due to his nonservice-connected back and knee conditions; moreover, the examiner additionally cited the prior 2001 exercise-based stress test which documented a workload of 7.2 METs.  As such, the Board finds that the interview-based estimated METs finding in this instance does not warrant the assignment of an increased disability rating under DC 7005.  

Additionally, the interview-based estimated METs finding in May 2012 is inconsistent with subsequent VA examination findings from June 2014, which reiterated the 2001 exercise stress test of greater than 7 but less than 10 METs, and October 2015 VA examination which documents a LVEF of 60 to 65 percent and an interview-based METs level of greater than 7 but less than 10, due solely to the Veteran's heart disability.  

In sum, following a review of the record, there is no schedular basis for an initial disability rating in excess of 10 percent for the Veteran's atherosclerotic coronary artery disease.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, supra.  

V.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service connected for residuals of left ulna fracture (rated as 20 percent disabling from July 1, 1975), atherosclerotic coronary vascular disease (rated as 10 percent disabling from July 11, 2002), right shoulder bursitis with degenerative joint disease (rated as noncompensable from July 1, 1975 and as 10 percent disabling from September 16, 2002), bilateral hearing loss (rated as noncompensable from July 1, 1975 and as 10 percent disabling from August 10, 2010), tinnitus (rated as 10 percent disabling from August 10, 2010), and various other noncompensable disabilities including left eye conjunctivitis, cholecystectomy, left inguinal hernia, recurrent ventral hernia, and two residual scars.  Based upon the above, the Veteran's combined disability rating does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); the Board finds it probative that the evidence of record regarding the Veteran's service-connected disabilities does not document that such disabilities preclude the Veteran from securing or following a substantially gainful occupation for any period on appeal.  

The Veteran's March 2012 formal TDIU application reports that all of his service-connected conditions prevented his employment.  He stated that he last worked full-time in 2007 as a county constable for Falls County, Texas, and that he became too disabled to work in 2007.  The Veteran further reported an education history including two years of college and additional training prior to becoming too disabled to work.  

Additionally, while the VA examinations of record document some functional impairment upon the Veteran's employability due to his service-connected heart disability, there is no probative evidence that he was completely precluded from employment; rather, VA examiners determined that he was limited to light duty physical or, at worst, sedentary work.  

Upon VA general examination in May 2012, the Veteran reported that he previously worked as a county constable but was unemployed since 2007 due to his various medical conditions; he also submitted several buddy statements which relate that his physical problems, resulting pain, and related medical appointments somewhat limited his ability to complete his duties as a county constable.  Such evidence is probative insofar as it relates observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, the Board finds it probative that an April 2012 response from the county documents that the Veteran was an elected official, could set his own hours, and that his retirement from service was not due to disability.  Moreover, the May 2012 VA examiner concluded that the Veteran was capable of performing sedentary work duties in light of his service-connected disabilities, and the Board affords such finding great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the June 2017 appellant brief asserts that sedentary work is not gainful, permanent work for VA purposes, the Board finds that this is unsupported by any probative evidence; moreover, it is inconsistent with precedential case law which notes that the central inquiry regarding a potential TDIU rating is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability," see Hatlestad, 5 Vet. App. at 529; moreover, the fact that a claimant is unemployed or has even had difficulty obtaining employment is not enough to warrant a TDIU rating.  See Beaty, 6 Vet. App. at 538.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



ORDER

Service connection for a prostate disability is denied.  

An effective date earlier than July 11, 2002 for the grant of service connection for atherosclerotic coronary artery disease is denied.  

An initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease is denied.  

A TDIU rating is denied.  


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hypertension.  Upon remand, the RO must obtain an adequate addendum opinion which properly considers whether the Veteran's hypertension is secondary to his service-connected heart disability; additionally, an opinion should be obtained as to whether his hypertension is related to his presumed exposure to herbicides during active service in Vietnam.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the April 2013 VA hypertension examination report does not adequately address the Veteran's claim that his current hypertension is secondary to his service-connected heart disability.  Rather, the examiner provided a negative nexus opinion regarding direct service connection.  He concluded that the Veteran's hypertension was less likely than not incurred in or caused by active service because the Veteran was not diagnosed with hypertension until many years after service discharge and due to the multifactorial etiology of hypertension.  

Significantly, the April 2013 VA opinion does not properly address the Veteran's theory of secondary service connection, and whether the Veteran's hypertension was caused or permanently aggravated by his service-connected heart disability.  As such, the April 2013 VA opinion is inadequate and therefore, upon remand, an adequate VA medical opinion must be obtained which fully addresses all relevant evidence and whether the Veteran's hypertension is caused or aggravated by his service-connected heart disability.  See Barr, 21 Vet. App. at 312.  

Additionally, the Board is mindful that hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

Given the necessity of an addendum opinion as discussed above, and the fact that the previous April 2013 VA examination did not address whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam, the Board finds that such an opinion should also be obtained upon remand.  See Barr, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically, the examiner must offer the following opinions:  

(a) Whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by service-connected atherosclerotic coronary artery disease.  

(b) If the answer to (a) is negative, whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond natural progression) by service-connected atherosclerotic coronary artery disease.  

(c) Whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service, including his presumed exposure to herbicides in Vietnam.  In rendering this particular opinion, the examiner must specifically consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

2.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, take any corrective steps warranted.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


